Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Analysis
	As an initial matter, the claims recite the incorporation of a solvent L2, which may be the same or different from solvent L1, in a quantity that, together with the other components, furnishes a composition totaling 100 parts.  As Applicant would ostensibly agree, a “part” is a sort of nebulous stand-in for a quantity in the context of a defining the makeup of a composition claim.  A “part” might be correlated with, for instance, a gram, or some other unit of measurement.  In any case, the Examiner surmises that a composition within the scope of their claimed invention does not have to contain exactly 100 parts, whatever that connotes, of the various components in order to for it to be within the scope of the invention.  Rather, 100 parts is believed to merely be a convenient figure enabling the practitioner of the invention to ascertain what relative quantities of ingredients are suitable.  
	Also, the language of the claim intimates a certain order in which the materials are to be combined with those of a binder composition including a silane-functional polyurethane, organosilane/organotitanate, drying agent, and solvent L1 being assembled first and subsequently these are blended with an optional carbon black, optional UV marker, and a “second” solvent L2 which, to reiterate, may be the same as the first.  However, the composition, in sum total, simply contains all of the aforementioned materials and it is not necessary that an anticipatory reference disclose their incorporation in the same order meaning polymer, organosilane/organotitanate, drying agent, and solvent L1 added first followed by carbon black, UV marker, and solvent L2.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The Examiner appreciates that no formal product-by-process language is employed but it is strongly implied given that the makeup of the adhesion promoter composition includes a binder composition.
	The binder composition is said to constitute 40 to 80 parts of an adhesion promoter composition totaling 100 parts.  To the extent that the solvent L1 contributes 40 to 80% by weight of the 40 to 80 parts of the binder, that means that L1 would contribute (0.4)(40) = 16 weight % to 0.8(80) = 64% of the total weight of said adhesion promoter composition, or 16 to 64 parts since the adhesion promoter composition comprises 100 total parts. (Its contribution to the total weight of the binder composition, the Examiner would contend, is immaterial because the prior art, again, does not have to disclose the preliminary preparation of a composition comprising the corresponding polymer, organosilane/organotitanate, drying agent, and solvent L1 prior to adding the carbon black, UV marker, and solvent L2.)  
	The solvent L2 dilutes the solids, to a total of 100 parts.  Where it and L1 are the same, this means that the overall composition has at least 16 parts/100 total parts to 64 parts/100 total parts of solvent in the form of L1.  The upper limit on total solvent, which includes L1 and L2, is 100 - .2(20) - .04(20) = 100-4.8 = 95.2 parts solvent/100 total parts since the polymer and organosilane/organotitanate are the only other required components (in claim 1 whereas the math changes somewhat for claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno et al., U.S. Patent # 5,109,057.
	Tsuno describes a primer composition suitable for improving the adhesion of adhesives/ sealants to substrates including glass, metals, and ceramics comprising a urethane prepolymer derived from (i) a diol, a polyisocyanate, and a trialkoxysilane bearing a functional group chemically-complimentary with isocyanate groups and (ii) a silane coupling agent.  See the abstract.  Relevant to the present discussion, the solvent is said to constitute preferably 30-60 wt.% of the total in column 4, lines 6-14 and this range is encompassed within the range of 16 to 64% by weight, or more, calculated.  Applicant is also directed to Example 1 where a polyurethane obtained from the copolymerization of butanediol, and a isocyanate-functional trimethyolpropane adduct of hydrogenated xylylene diisocyanate, both polyols of which have a hydroxyl equivalent weight of less than 500, is disclosed.  Mercaptopropyltrimethoxysilane furnishes the alkoxysilyl groups to the urethane polymer.  Said polymer is subsequently formulated with an amino-functional alkoxysilane/glycioxy-functional alkoxysilane reaction product correlated with the claimed organosilane OS2, and carbon black.  The polymer is prepared in the presence of an undefined quantity of MEK and the Examiner presumes that the polymer is combined with the other aforementioned materials as a solution.
	As for claim 4, the Examiner appreciates that isophorone diisocyanate is taught in the context of its adduct with another diisocyanate.  However, the list is clearly not intended to be comprehensive as marked by the fact that the embodiments outlined in column 3, lines 3-19 are labeled as preferred examples and it is, therefore, considered that the isocyanates from which adducts have been prepared may, themselves, fulfill the role of a diisocyanate monomer.  Concerning claim 5, Applicant is directed to column 2, line 55.
.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno et al., U.S. Patent # 5,109,057 in view of Schmatloch, U.S. Patent Application Publication No. 2010/0105829.
	Claim 10 may be distinguished from claim 1 by, among other things, the mandated presence of a UV marker.  It is acknowledged that Tsuno doesn’t mention the incorporation of this class of additive.  Nevertheless, their introduction into primer systems, and particularly where the primer is applied to glass, is documented.  See, as one example the teachings of Schmatloch at paragraph [0029] where another silylated polyurethane-based primer composition is described (abstract and title).  According to [0029], fluorescing compounds under ultraviolet light enable the user of the primer composition to visualize where the primer has been applied to an optically clear glass surface.
	Regarding claim 11, all three of the claimed possibilities for bonding together adherents are familiar to one having ordinary skill.
	As for claim 13, a urethane sealant is applied to the primer coat in the examples.  See column 5, lines 57-60.


Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The rejection is predicated on the fact that each of the polyols contemplated by Tsuno are small molecule polyhydric compounds instead of oligoethers, oligoesters, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022